EXAMINER’S COMMENT

Withdrawn Claim Rejections 
The rejection of claims 1-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment of claim 1.

The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment of claim 2.

The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendment of claim 2.

The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Ge et al. Genome-wide analysis of maize NLP transcription factor family revealed the roles in nitrogen response. Plant Growth Regul. (2018) 84:95-105. Published online: 20 September 2017 in view of Yu et al. Overexpression of Arabidopsis NLP7 improves plant growth under both nitrogen-limiting and -sufficient conditions by enhancing nitrogen and carbon assimilation. Sci. Rep. 2016 Jun 13;6:27795 and Cao et al. Overexpression of the Maize ZmNLP6 and ZmNLP8 Can Complement the Arabidopsis Nitrate Regulatory Mutant nlp7 by Restoring Nitrate Signaling and Assimilation. Front. Plant Sci. 2017 Oct 5;8:1703 is withdrawn in light of the amendment of claim 1 and in light of Applicant’s arguments. 

The duplicate claim warning for claims 2 and 3 is withdrawn in light of the amendment of claims 2 and 3.

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-3 and 5-6 are free of the prior art, due to the failure of the prior art to teach or suggest a method comprising: providing a ZmNLP5 cDNA having the nucleotide sequence of SEQ ID NO: 1 operably linked to a 35S promoter; transforming the ZmNLP5 cDNA into a maize plant; and measuring the nitrogen content of ear leaf and/or seed of the transformed maize plant, wherein the transformed maize plant exhibits increased nitrogen content of ear leaf and/or seed relative to a maize plant lacking the transformed ZmNZP5 cDNA. The closes prior art identified is Kraiser et al., U.S. Patent Application Publication No. 2015/0143578, published May 21, 2015. The claimed invention differs from the invention of the prior art at least with respect to the specific NIN-like protein coding sequence introduced into a plant, the effect of introducing the NIN-like protein coding sequence into a plant, and the specific plant species into which the NIN-like protein coding sequence is introduced.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662